Case: 09-30097     Document: 00511089496          Page: 1    Date Filed: 04/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 22, 2010
                                     No. 09-30097
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CHRISTIAN WILLIAMS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:08-CR-87-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Christian Williams appeals the within-guidelines 45-month sentence the
district court imposed for his conviction of assaulting a correctional officer.
Williams argues that the district court should have imposed his sentence to run
concurrently to, rather than consecutively to, his current 480-month sentence.
He contends the district court erred by sentencing him as if U.S.S.G. § 5G1.3(a)
were mandatory and by failing to justify the imposition of a consecutive sentence
using the factors in 18 U.S.C. § 3553(a).

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30097    Document: 00511089496 Page: 2         Date Filed: 04/22/2010
                                 No. 09-30097

      Because Williams did not adequately object in the district court on the
grounds he now raises on appeal, we review Williams’s claims of procedural
error for plain error. United States v. Mondragon-Santiago, 564 F.3d 357, 361
(5th Cir.), cert. denied, 130 S. Ct. 192 (2009). A plain error is a forfeited error
that is clear or obvious and that affects the defendant’s substantial rights.
United States v. Ellis, 564 F.3d 370, 377 (5th Cir.), cert. denied, 130 S. Ct. 371
(2009). If these conditions are met, this Court has the discretion to correct the
error only if it “seriously affects the fairness, integrity, or public reputation of
judicial proceedings.” Id. (internal quotation marks omitted).
      It is not clear or obvious from the record that the district court felt
constrained by the Guidelines to select a consecutive sentence. Rather, the
sentencing transcript reflects that the district court was aware of its discretion
to impose a non-Guidelines sentence and considered the factors of 18 U.S.C.
§ 3553(a) in selecting Williams’s sentence. Under these circumstances, Williams
has not shown that the district court plainly erred by imposing the Guidelines
as mandatory. See United States v. Washington, 480 F.3d 309, 320 (5th Cir.
2007).
      Further, the district court adopted the facts as stated in the presentence
report, articulated specific § 3553(a) factors that weighed heavily in its decision-
making, and found that the Guidelines met the requisite sentencing objectives.
The reasons given by the district court were sufficient to satisfy us that the
district court considered the parties’ arguments and that it had a reasoned basis
for imposing the 45-month consecutive sentence. See United States v. Rita, 551
U.S. 338, 356–58 (2007); United States v. Izaguirre-Losoya, 219 F.3d 437, 441
(5th Cir. 2000). Further, because Williams’s challenge to the insufficiency of the
district court’s stated reasons is lodged against a within-guidelines sentence and
is under review for plain error, Williams’s claims fail under this Court’s
precedent. Mondragon-Santiago, 564 F.3d at 365. The judgment of the district
court is AFFIRMED.

                                         2